Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response with amendments filed 06/30/2022 have been received and entered. Applicant has amended claims 1, 11-13, and cancelled claims 2-5. Amended claims have been examined on the merits.
Applicant’s arguments, see Applicant Arguments page 2, with respect to the objection(s) to the drawings have been fully considered and are persuasive. Therefore, the objection(s) has been withdrawn.
Applicant’s arguments, see Applicant Arguments pages 8, with respect to the rejection(s) of the claims 3 and 13 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see Applicant Arguments pages 13-16, with respect to the rejection(s) of the claims 1-4 and 9-13 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see Applicant Arguments pages 7-8, with respect to the rejection(s) of the claims 1-13 under 35 U.S.C. 101 have been fully considered and are not persuasive. Therefore, the rejection has been maintained.
	In response to Applicant’s argument that “claim 1 is directed to an iterative process for anonymizing data sources, particularly large data sets. It is not possible, and certainly is not practical, for a human to mentally perform the recited iterative process. Further, claim 11 recites a processor and is thus directed to a device. Moreover, claim 12 requires multiple nodes. These claims are not directed to performance in the mind, but are instead directed to eligible subject matter”, Examiner acknowledged Applicant’s perspective but respectfully disagreed for the following reasons.  Claims only recite "dataset" which broadly covers any type of data.  The claims do not recite "large dataset" and even if recited, "large dataset" broadly covers any type of data absent of any specifics (e.g. type or complexity). A "processor" is a generic computer component to apply the judicial exception and does not impose any meaningful limits on practicing the abstract idea. A "node" is also a generic computer to apply the judicial exception and does not impose any meaningful limits on practicing the abstract idea. Thus, nothing in the claims precludes the steps from being performed in the mind.
 Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 recites “the previous dataset” and there is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  claim 1 recites “the distance” and there is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  claim 1 recites “the iteration number”, “the previous dataset” and there is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.
Claim 12 objected to because of the following informalities:  claim 1 recites “the iteration number”, “the dataset”, “the previous dataset” and there is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, and 6-13 are rejected under 35 U.S.C. 101 because under its broadest reasonable interpretation, covers performance of the limitations in the mind that falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
	Regarding Claim 1, 11 and 12, The claimed invention is directed to abstract idea without significantly more. The claim recites the limitations of “determining a dataset of records from the datasets to be assigned to aggregation clusters”, “iterating the steps of: when an iteration number is a multiple of a predetermined integer parameter: computing an average record of the dataset; finding a most distant first record to the average record using a distance measure and finding a most distant second record from the first record using the distance measure”, “forming a first aggregation cluster around the first record and a second aggregation cluster around the second record , wherein the first aggregation cluster comprises k records closest to the first record and the second aggregation cluster comprises k records closest to the second record”, and “generating a new dataset by subtracting the first cluster and the second cluster from the previous dataset, wherein the predetermined integer parameter is a predefined repetition counter greater than 1 and the repetition counter is adapted to define after how many iterations a recalculation of the average record, the most distant first record, and the most distant second record is performed” may be evaluated under its broadest reasonable interpretation, covers performance of the limitations in the mind. 
This judicial exception is not integrated into a practical application because the claims do not recite additional elements that integrate the judicial exception into a practical application. 
	Claim 11 recites the additional element of a processor configured to perform the steps.  Claim 12 recites the additional elements of nodes and each node comprising a processor configured to perform the steps.  However, the nodes and the processor are recited at a high-level of generality and are generic computers or generic computer components such that they amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Considering the claim as a whole, looking at the elements individually and in an ordered combination, does not integrate the abstract idea into a practical application using the considerations set forth above.
	Claims 6-10, and 13 are rejected under 35 U.S.C. 101 for the reason stated above. Claims 6-10, and 13 depend on claim 1; however, they do not add any feature or subject matter that would solve any of the deficiencies of claim 1.
Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, software per se. Although claim 11 recites a processor in the body of a system claim, the specification does not limit the processor to be only a hardware processor and thus it could be just a system of software. Note that a processor can be software according to the Computer Desktop Encyclopedia which states "(2) May refer to software".  As such, claim 1 does not fall within at least one of the four categories of patent eligible subject matter because the claim does not include hardware elements in the body of the claim as required by MPEP 2106(I).  Claim 12 recites a computer cluster having several nodes, each node comprising a processor in the body.  Since a node can be just a processor which can be software as explained above, claim 12 does not fall within at least one of the four categories of patent eligible subject matter because the claim does not include hardware elements in the body of the claim as required by MPEP 2106(I).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/TRONG H NGUYEN/Primary Examiner, Art Unit 2436